Citation Nr: 1500084	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-09 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board notes that the Veteran had also filed a claim seeking service connection for a low/mid back condition.  The Veteran filed a timely notice of disagreement in November 2010.  The RO issued a Statement of the Case in March 2012, but the Veteran did not perfect the appeal.  Thus, the Veteran's back claim is not in appellate status and is not before the Board.  38 C.F.R. § 20.302(b).

In November 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.


FINDING OF FACT

The most probative evidence weighs against a finding that the Veteran's currently diagnosed right knee disability is related to any aspect of his military service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a June 2010 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records, Social Security Administration records, and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

In August 2010, the Veteran was afforded a VA examination which is adequate to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for a right knee disability.  He contends that he developed a contusion during active duty service and has had recurrent right knee problems since service.

The Veteran's November 1967 enlistment examination reflects normal clinical findings for his lower extremities, and no right knee condition was noted upon entry into service.  An August 1968 service treatment record reflects that the Veteran sustained a direct trauma to the right upper foreleg.  He did not sustain a fracture, and showed good range of motion.  The examiner noted a finding of a contusion to the sub-patellar region.  Subsequent treatment records do not show any complaints, treatment or diagnoses of any right knee conditions.  A July 1970 separation exam also reflects normal clinical findings for the Veteran's lower extremities, and no right knee condition was noted on the examination report.  

A review of the Veteran's private and VA treatment records reveals a history of right knee pain.  A chiropractic record dated in September 2008 notes that the Veteran reported a history of having knee pain due to a jeep accident in service.  An August 2009 VA treatment record notes the Veteran's reports of right knee pain that was chronic and worsening over the past six years.  The Veteran reported having right knee pain since service.  The treatment record also notes a history of injury to the right knee in the 1980s (after service) when the Veteran injured his right knee while dancing.  A February 2010 VA treatment record notes that the Veteran reported a longstanding history of right knee pain dating back to 2003 when he experienced a sharp twisting injury to his knee.  An MRI report of the Veteran's right knee that same month notes findings of advanced osteoarthritis of the patellofemoral compartment. 

In August 2010, the Veteran underwent a VA joints examination where he stated he first injured his right knee in service when he was struck just below the knee with a canister, sustaining swelling and a contusion.  He stated that his knee has gotten progressively worse over the past few years.  Upon examination, the Veteran was found to have no palpable effusion and was able to fully extend and flex his right knee without pain.  There was moderate tenderness with palpation of the medial joint line.  Right knee x-rays revealed loss of joint space that was most pronounced in the medial compartment with subchondral sclerosis and osteophytes medially and posteriorly.  The Veteran was diagnosed with right knee degenerative arthritis. 

The examiner opined that the Veteran's currently diagnosed right knee arthritis was less likely as not caused by or a result of the Veteran's in-service injuries to his right knee.  In support of his opinion, the examiner stated that there was an absence of any evidence of structural damage to the knee while in service that would have led to arthritic changes.  Further, the examiner stated that there was no evidence of malalignment or instability from the Veteran's history that would have predisposed him to arthritis.  The examiner stated that it was more likely that the Veteran was developing right knee arthritis as part of his normal aging process.

The Board finds the VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided an adequate rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's right knee condition.

The Board finds that service connection for the Veteran's right knee disability is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that the Veteran's right knee arthritis arose during active service.  There is also no evidence revealing arthritis of the right knee during the one-year presumptive period following his discharge from active duty.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  In particular, the Veteran's July 1970 separation examination noted normal clinical findings of the Veteran's lower extremities and do not document any arthritis or other right knee condition.

The Board acknowledges the Veteran's belief that his current right knee disability is related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Veteran's assertions of continuity of symptoms of right knee pain that began in service is contradicted by the contemporaneous medical evidence of record, namely the July 1970 separation examination report which showed normal clinical findings for the Veteran's lower extremities.  As such, the Veteran's statements are afforded little probative weight.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a right knee disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49(1990).


ORDER

Entitlement to service connection for a right knee disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


